Exhibit 10.1

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT

 

This EIGHTH AMENDMENT TO CREDIT AGREEMENT (this “Eighth Amendment”), dated as of
December 12, 2005, is by and among ATA AIRLINES INC., an Indiana corporation
(the “Borrower”), ATA HOLDINGS CORP. (the “Parent”), each of the Subsidiaries of
the Parent identified on the signature pages hereto (the “Subsidiaries”), and
SOUTHWEST AIRLINES CO., a Texas corporation (the “Lender”).

 

R E C I T A L S

 

A.            The Lender and the Borrower, the Parent and the Subsidiaries
entered into that certain Secured Debtor-in-Possession Credit and Security
Agreement dated as of December 22, 2004, as amended by that certain First
Amendment to Credit Agreement dated as of January 30, 2005, that certain Second
Amendment to Credit Agreement dated as of February 25, 2005, that certain Third
Amendment to Credit Agreement dated as of March 31, 2005, that certain Fourth
Amendment to Credit Agreement dated as of April 30, 2005, that certain Fifth
Amendment to Credit Agreement dated as of May 30, 2005, that certain Sixth
Amendment to Credit Agreement dated as of June 30, 2005, and that certain
Seventh Amendment to Credit Agreement dated as of July 31, 2005 (the “Credit
Agreement”), pursuant and subject to the terms and conditions of which, among
other things, the Lender agreed to make loans and other financial accommodations
to the Loan Parties (as defined in the Credit Agreement).

 

B.            The Borrower has requested that the Lender agree to amend certain
provisions of the Credit Agreement on terms and conditions set forth herein.

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
subject to the terms and conditions hereof, the parties hereto hereby agree as
follows:

 

1.             Incorporation of Recitals.   The Recitals set forth above are
incorporated herein, are acknowledged by the Borrower to be true and correct and
are made a part hereof.

 

2.             Definitions.   All capitalized terms used but not elsewhere
defined herein shall have the respective meanings ascribed to such terms in the
Credit Agreement.

 

3.             Amendments to Credit Agreement.   The Credit Agreement is amended
as set forth below:

 

(a)           Section 1.01-Definitions.

 

(i)            The following definitions shall be added to Section 1.01 of the
Credit Agreement in the correct alphabetical location:

 

“Disclosure Statement Financial Projections” means the Pro Forma Financial
Projections which are attached as Exhibit 2 to the Disclosure Statement With
Respect To First Amended Joint Chapter 11 Plan for

 

1

--------------------------------------------------------------------------------


 

Reorganizing Debtors, as filed on or about December 12, 2005, with the
Bankruptcy Court in the Cases.

 

“New DIP Credit Agreement” means the Secured Superpriority Debtor-In-Possession
Credit Agreement, to be entered into among ATA, as borrower, each of the other
Reorganizing Debtors, as guarantors, and the New DIP Lender, which is to be
executed by the Reorganizing Debtors in connection with the New DIP Facility, as
such agreement may be amended from time to time in accordance with terms
thereof.

 

“New DIP Facility” means the debtor-in-possession superpriority secured
financing facility provided to the Reorganizing Debtors by the New DIP Lender
pursuant to the New DIP Credit Agreement as authorized by the Bankruptcy Court
pursuant to the New DIP Facility Order.

 

“New DIP Facility Order” means the final order that was issued by the Bankruptcy
Court from the bench on December 12, 2005 and subsequently entered by the
Bankruptcy Court authorizing and approving the New DIP Facility and the
agreements related thereto.

 

“New DIP Lender(s)” means MatlinPatterson Global Opportunities Partners II, L.P.
and/or MatlinPatterson Global Opportunities Partners (Cayman) II, L.P. (and/or
one or more funding vehicles they may form and capitalize with one or more
related or unrelated co-investors) as the lender(s) under the New DIP Credit
Agreement.

 

“New Financing” means the following financing and equity capitalization to be
provided to the Borrower and the Parent (or another holding company which owns
all of the issued and outstanding capital stock of the Borrower), for which
commitments have been made by the New Investor as set forth in the New Financing
Commitment and a certain investment agreement by and among the New Investor and
the Debtors: (i) a $30,000,000 loan to the Borrower as debtor in possession
financing (which loan at the Effective Date of the Borrowers’ Plan of
Reorganization may be satisfied by conversion to common stock equity in the
Parent or another holding company which owns all of the issued and outstanding
capital stock of the Borrower); (ii) purchase of up to $70,000,000 of common
stock of the Parent (or another holding company which owns all of the issued and
outstanding capital stock of the Borrower); and (iii) a $20,000,000 exit
facility to be provided to the Debtors.

 

“New Financing Commitment” means the accepted letter of commitment and attached
term sheet for the New Financing (and other post-reorganization financing),
executed by and among the New Investor and the Debtors as of November 28, 2005,
as approved

 

2

--------------------------------------------------------------------------------


 

pursuant to the Court’s order dated November 29, 2005 (Docket No. 3288), a copy
of which has been provided by the Borrower to the Lender.

 

“New Investor” means MatlinPatterson Global Opportunities Partners II, L.P.
and/or MatlinPatterson Global Opportunities Partners (Cayman) II, L.P. (and/or
one or more funding vehicles they may form and capitalize with one or more
related or unrelated co-investors).

 

 “New Investor Exit Facility” means the exit facility committed to by the New
Investor the proceeds of which shall be used to satisfy the Obligations under
this Credit Agreement as of the Effective Date.

 

(ii)   The definition of the term “Maturity Date,” as set forth in Section 1.01
of the Credit Agreement, is amended, and is amended and restated to read in its
entirety as follows:

 

“ “Maturity Date” means the earliest of (a) February 28, 2006, (b) the date of
termination in whole of the Commitments, pursuant to Section 2.06 and 8.02(b),
and (c) the effective date of a Reorganization Plan for the Borrower or the
Parent.”

 

(b)           Section 2.02 – Prepayments.   Section 2.02(b) of the Credit
Agreement is hereby amended and supplemented by adding the following as
subsections (iv) and (v) thereto:

 

“(iv)  Upon the entry of an order by the Bankruptcy Court approving the Debtors’
Motion for Approval of (1) Midway Gate Restructuring Agreement to Transfer
Certain Lease Rights to Southwest and to Resolve Certain Issues with the City of
Chicago, (2) Amendment to Codeshare Agreement and (3) Amendments to Southwest
Bid and Southwest DIP Loan Agreement (Docket No. 3253) (the “Transfer and
Settlement Motion”), including the Midway Gate Restructuring Transaction (as
defined therein), the outstanding balance of the Loan will be reduced by the
total amount of $20 million.

 

“(v) On the Effective Date of an Acceptable Plan of Reorganization, Borrower
shall (i) prepay in cash, by wire transfer, or as otherwise instructed by the
Lender, the aggregate amount of principal of the Loan, together with all accrued
and unpaid interest and fees, and (ii) provide to Lender cash collateral or any
other security in form and substance solely acceptable to the Lender to
reimburse the Lender all amounts of the Obligations resulting from any draw
under the Chicago Guaranty.”

 

(c)           Section 2.05(c) – Payment of Fees.   Section 2.05(c) of the Credit
Agreement is hereby amended by deleting the current version of
Section 2.05(c) in its entirety and substituting the following in lieu thereof:

 

3

--------------------------------------------------------------------------------


 

“(c)  Payment of Fees.  Except as may otherwise by provided in any amendment to
this Credit Agreement, all fees to be paid by any Loan Party pursuant to this
Credit Agreement and any other Loan Document shall be paid on the Effective Date
of an Acceptable Plan of Reorganization.”

 

(d)           Section 7.11(a) – Minimum Consolidated EBITDARR.   The Credit
Agreement is amended by deleting the current version of Section 7.11(a) in its
entirety and substituting the following in lieu thereof:

 

“(a) Minimum Consolidated EBITDARR.   (i) Permit Consolidated EBITDARR for each
calendar month beginning on November 1, 2005 and ending with February 28, 2006
to be less than 75% of the projected EBITDARR for each such month as derived
from the Disclosure Statement Financial Projections; nor (ii) permit cumulative
Consolidated EBITDARR for each month beginning on November 1, 2005 and ending on
February 28, 2006 to be less than 80% of the cumulative Consolidated EBITDARR
for each such calendar month as set forth in the Disclosure Statement Financial
Projections.”

 

(e)           Section 7.11(b) – Minimum Adjusted EBITDARR.   The Credit
Agreement is amended by deleting the current version of Section 7.11(b) in its
entirety and substituting the following in lieu thereof:

 

“(b)   Minimum Adjusted EBITDARR.   (i) Permit Adjusted EBITDARR for each month
beginning on November 1, 2005 and ending with February 28, 2006 to be less than
75% of the projected Adjusted EBITDARR for each such month as derived from the
Disclosure Statement Financial Projections; nor (ii) permit cumulative Adjusted
EBITDARR for each month beginning on November 1, 2005 and ending on February 28,
2006 to be less than 80% of the cumulative Adjusted EBITDARR for each such month
as derived from the Disclosure Statement Financial Projections.”

 

(f)            Section 7.11(c) - Liquidity.   The Credit Agreement is amended by
deleting the current version of Section 7.11(c) in its entirety and substituting
the following in lieu thereof.

 

“(c)   Liquidity.  (i)   Permit Liquidity on any day during the calendar months
beginning on November 1, 2005 through February 28, 2006 to be less than 75% of
the projected Liquidity for the last day of each such calendar month as set
forth in the Disclosure Statement Financial Projections with respect to Parent
and its Subsidiaries, including Borrower, on a consolidated basis.”

 

(g)           Section 6.01(d)-Financial Statements and Other Reporting.  
Section 6.01(d) of the Credit Agreement is amended by deleting both references

 

4

--------------------------------------------------------------------------------


 

therein to the Borrower’s Projections and substituting in place thereof
reference to the Disclosure Statement Financial Projections.

 

(h)           Section 6.07(b) and (c)-Insurance Requirements.           (i) War
Risk and Terrorist Insurance.  The term “Loan Party” as used in
Section 6.07(b) shall only be applicable to the Borrower and any other Loan
Party which is a United States air carrier.  (ii)   Business Interruption
Insurance.  The term “Loan Party” as used in Section 6.07(c) shall not include
Ambassadair Travel Club, Inc., Amber Travel, Inc., or C8 Airlines, Inc.,
formerly named Chicago Express Airlines, Inc., as each of those Loan Parties
have ceased business operations.

 

(i)            Section 6.16-Compliance with Terms of Leaseholds.   Section 6.16
of the Credit Agreement is amended by adding thereto at the end thereof the
following text:

 

“The Borrower shall not be in violation of this Section 6.16 by reason of:
(i) its sale or assignment of any of the Gate Leaseholds to Lender, or with
Lender’s consent, any assignment or relinquishment of any Gate Leaseholds to the
City of Chicago; or (ii) its termination, cancellation, rejection, failure to
renew or assignment of any Gate Leaseholds or any other leases of real property
with approval of the Bankruptcy Court pursuant to any order issued in the Cases
prior to November 30, 2005, or as contemplated by the Disclosure Statement
Financial Projections.”

 

(j)            Section 6.21- Gate Utilization.   Section 6.21 of the Credit
Agreement is amended by adding thereto at the end thereof the following text:

 

“The Borrower shall not be in violation of this Section 6.21 by reason of:
(i) its sale or assignment of any of the Gate Leaseholds to Lender, or with
Lender’s consent, any assignment or relinquishment of any Gate Leaseholds to the
City of Chicago; or (ii) its termination, cancellation, rejection, failure to
renew or assignment of any Gate Leaseholds or any other leases of real property
with approval of the Bankruptcy Court pursuant to any order issued in the Cases
prior to November 30, 2005, or as contemplated by the Disclosure Statement
Financial Projections.”

 

(k)           Section 6.22-Filing of Disclosure Statement and Reorganization
Plan. Section 6.22 of the Credit Agreement is amended by deleting the current
version of Section 6.22 in its entirety and substituting the following in lieu
thereof:

 

“6.22   Reorganization Plan.   The Borrower shall obtain confirmation of a
Reorganization Plan which is effective not later than February 28, 2006, (or
such later date as Lender may approve in writing) and which is either:
(i) substantially the same as the First Amended Plan of Reorganization filed by
the Borrower with the Bankruptcy Court for notice purposes on December 12, 2005,
with revisions or amendments

 

5

--------------------------------------------------------------------------------


 

thereto as are approved and consented to by (i) MatlinPatterson (as that term is
defined in such First Amended Plan of Reorganization) and (ii) Lender.  (A
Reorganization Plan which complies with this Section 6.22 is referred to as an
“Acceptable Plan of Reorganization”)”

 

(l)            Section 6.26 - Investment Agreement and Exit Facility.
Notwithstanding the terms of Section 6.26 of the Credit Agreement, or any other
provision of the Credit Agreement and the DIP Financing Orders, upon funding of
the New Investor Exit Facility, any obligations or commitments of Lender to
provide (i) an equity investment pursuant to the Bid Proposal, Investment
Agreement, Investment Agreement Term Sheet, Asset Acquisition Agreement, any
Orders approving the foregoing or the DIP Financing Orders and/or (ii) exit
financing pursuant to the Bid Proposal, any Exit Facility documents, the Exit
Facility Term Sheet, the Asset Acquisition Agreement, any Orders approving the
foregoing or the DIP Financing Orders, shall terminate, Lender shall be released
from any and all such obligations or commitments, and the Loan Parties shall
deliver to Lender a release in form and substance acceptable to Lender.

 

(m)          Section 7.01(h)-Permitted Liens.   Section 7.01(h) of the Credit
Agreement, which has been a “Reserved” section of the Credit Agreement, is
amended to read in its entirety as follows:

 

“(h)   Liens which are both: (i) junior and subordinate in priority and rank to
the Liens held by Lender pursuant to the terms of this Credit Agreement and the
Final Order; and (ii) granted to secure the New Financing in accordance with the
requirements of the New Financing Commitment, as approved by order of the
Bankruptcy Court.  For avoidance of doubt, any such liens, including without
limitation, any liens granted pursuant to the New DIP Credit Agreement or the
New DIP Facility Order, shall not constitute “Permitted Senior Liens,” as such
term is defined in this Credit Agreement.

 

(n)           Section 7.03-Permitted Indebtedness.   Section 7.03(c)(vi) of the
Credit Agreement, which has been a “Reserved” section of the Credit Agreement,
is amended to read in its entirety as follows:

 

“(vi)   Indebtedness which comprises all or any part of the New Financing or New
Financing Commitment or arises in connection therewith, including without
limitation, any Indebtedness pursuant to the New DIP Credit Agreement or the New
DIP Facility Order, not to exceed the principal amount of $30,000,000; provided,
however, that any such indebtedness shall only constitute Permitted Indebtedness
under this Section 7.03 to the extent such indebtedness is junior to the
Obligations under this Credit Agreement.”

 

(o)           Section 7.06-Collateral Dispositions.    Section 7.06 of the
Credit Agreement shall be amended as follows:

 

6

--------------------------------------------------------------------------------


 

(i)   Section 7.06(f)(iv) of the Credit Agreement is amended by deleting the
current version of Section 7.06(f)(iv) in its entirety and substituting the
following in lieu thereof:

 

“(iv) such Disposition shall not be a Disposition of any Gate Leasehold, other
than a Disposition by way of an assignment or transfer of a Gate Leasehold to
Lender or with Lender’s consent.”

 

(ii)   Section 7.06(k) of the Credit Agreement is amended by deleting the
current version of Section 7.06(k) in its entirety and substituting the
following in lieu thereof:

 

“(k)   termination or rejection of any lease or the return, surrender or
abandonment of any property subject thereto, other than any such termination or
rejection which is with respect to a lease of Section 1110 Assets or to which
Lender has consented or which has been approved by the Bankruptcy Court prior to
November 30, 2005, or which is pursuant to or provided for in an Acceptable
Reorganization Plan.”

 

(p)           Section 7.07-Restricted Payments.   Section 7.07 of the Credit
Agreement is amended by adding thereto at the end thereof the following
additional text:

 

“The foregoing shall not prohibit or restrict Parent and the other Loan Parties
from making commitments solely with respect to (i) the New Financing in
accordance with the terms and conditions set forth in the New Financing
Commitment or (ii) the issuance of equity pursuant to any Acceptable
Reorganization Plan.”

 

(q)           Section 7.20-Change in Capital Structure.   Section 7.20 of the
Credit Agreement is amended by deleting the current version of Section 7.20 in
its entirety and substituting the following in lieu thereof:

 

“7.20   Change in Capital Structure.   Make any material change in its equity
capital structure as in existence on the Petition Date except pursuant to an
Acceptable Reorganization Plan.”

 

(r)            Section 11.04-Expense Reimbursements.   Notwithstanding the terms
of Section 11.04 of the Credit Agreement, it is agreed by the Borrower and the
Lender that the expense reimbursements required by Section 11.04(a) shall be in
the fixed sum of $1,000,000 and shall be due and payable to Lender upon entry of
an order by the Bankruptcy Court approving the Transfer and Settlement Motion
and shall be paid to Lender upon the funding of the New DIP Facility. The Lender
agrees that this payment shall be in lieu of any other or additional expense
reimbursement otherwise due to it and not previously paid by the Borrower or any
other Loan Party under the Investment Agreement Term Sheet, the Bid Proposal,
the Bid Procedures Order or the Asset Acquisition Agreement.

 

7

--------------------------------------------------------------------------------


 

For the avoidance of doubt, neither this Eighth Amendment nor this Section 11.04
shall in any way affect the obligation to pay and the payment of any fees and
interest due and payable under the Credit Agreement, including without
limitation, any fees due and payable under Section 2.05 of the Credit Agreement
and any interest due and payable under Section 2.04 of the Credit Agreement. 
Notwithstanding the terms of this Eighth Amendment, nothing herein shall in any
way affect or relieve Borrower of its obligations under Section 11.04(b) nor
shall it constitute a waiver of any of Lender’s rights thereunder.

 

(s)                                  Section 8.01 – Events of Default.

 

(i)            Section 8.01 of the Credit Agreement is hereby amended and
supplemented by adding the following as subsection (u) thereto:

 

“(u)  Midway Gate Restructuring Transaction and New Financing Commitment.  The
Borrower or any Loan Party fails to perform or observe any term, covenant or
agreement contained in, related to or executed in connection with (i) the
Amended Gate Restructuring Term Sheet, the Midway Gate Restructuring Transaction
(as such terms are defined in the Transfer and Settlement Motion or order
approving same), and/or the order of the Bankruptcy Court approving the Transfer
and Settlement Motion, and the transactions, documents, and agreements
contemplated thereby or (ii) the New Financing or New Financing Commitment, and
the transactions, documents and agreements contemplated thereby, including
without limitation, the New DIP Facility, the New DIP Credit Agreement, and the
New DIP Facility Order.”

 

(ii)           Section 8.01(b) of the Credit Agreement is amended by deleting
the current version of Section 8.01(b) in its entirety and substituting the
following in lieu thereof:

 

“(b)     Special Covenants. The Borrower or any Loan Party fails to perform or
observe any term, covenant or agreement contained in any of (i) Section 6.03
(Notices), 6.05 (Preservation of Existence), 6.10 (Inspection Rights), 6.11 (Use
of Proceeds), 6.12 (Covenant to Give Security), 6.17 (Cash Management) or 6.20
(FAA Matters), 6.19 (Slot Utilization) and 6.20 (Gate Utilization) and such
failure continues for one (1) Business Day after the earlier of the date on
which (A) a Responsible Officer becomes aware of such failure or (B) written
notice thereof shall have been given to the Borrower by the Lender,
(ii) Article VII or (iii) the Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01 or 6.02 (provided,
however, that the Loan Parties’ failure to obtain a consent of the City of
Chicago to transfer to the Lender the

 

8

--------------------------------------------------------------------------------


 

Midway Hangar Property pursuant to the Asset Acquisition Agreement shall not
constitute a Default or an Event of Default under this Credit Agreement,
notwithstanding any other provision of this Credit Agreement to the contrary)
and such failure continues for ten (10) Business Days after the earlier of the
date on which (A) a Responsible Officer becomes aware of such failure or
(B) written notice thereof shall have been given to the Borrower by the Lender.”

 

4.             Conditions to Effectiveness.   The effectiveness of this Eighth
Amendment shall be subject to the satisfaction of all of the following
conditions in a manner, form and substance satisfactory to the Lender:

 

(a)           Delivery of Documents.   The following shall have been delivered
to the Lender, each duly authorized and executed and each in form and substance
satisfactory to the Lender:

 

(1)           this Eighth Amendment; and

 

(2)           such other instruments, documents, certificates, consents, waivers
and opinions as the Lender may reasonably request.

 

(b)           No Default.   No Event of Default or event which, with the giving
of notice or the lapse of time, or both, would constitute an Event of Default,
shall exist as of the effective date of this Eighth Amendment, after giving
effect to this Eighth Amendment.

 

(c)           Approval of the ATSB and the Creditors Committee.   The Lender
shall have received satisfactory evidence that the ATSB and the Creditors
Committee shall have consented to this Eighth Amendment in accordance with the
provisions of Section 11.01 of the Credit Agreement.

 

Upon the satisfaction of all of the conditions set forth in this Paragraph 4,
this Amendment for all purposes shall be effective as of and prior to the close
of October 31, 2005 (the “Effective Date.”)

 

5.             References.   From and after the Effective Date, all terms used
in the Credit Documents which are defined in the Credit Agreement shall be
deemed to refer to such terms, as amended by this Eighth Amendment.  This Eighth
Amendment shall constitute a “Loan Document.”

 

6.             Representations and Warranties.  Each Loan Party hereby confirms
to the Lender that the representations and warranties set forth in the Loan
Documents are true and correct in all respects as of the date hereof, and shall
be deemed to be remade as of the date hereof.  Each Loan Party represents and
warrants to the Lender that (i) such Loan Party has full power and authority to
execute and deliver this Eighth Amendment and to perform its obligations
hereunder, (ii) upon the execution and delivery hereof, this Eighth Amendment
will be valid, binding and enforceable upon such Loan Party in accordance with
its terms, (iii) the execution

 

9

--------------------------------------------------------------------------------


 

and delivery of this Eighth Amendment does not and will not contravene, conflict
with, violate or constitute a default under (A) its organizational documents or
(B) any applicable law, rule, regulation, judgment, decree or order or any
agreement, indenture or instrument to which such Loan Party is a party or is
bound or which is binding upon or applicable to all or any portion of such Loan
Party’s properties or assets and (iv) as of the date hereof no Event of Default
exists.

 

7.             No Further Amendments; Ratification of Liability.   Except as
amended hereby, the Credit Agreement and each of the other Loan Documents shall
remain in full force and effect in accordance with its respective terms.  Each
Loan Party hereby ratifies and confirms its liabilities, obligations and
agreements under the Credit Agreement and the other Loan Documents, all as
amended by this Eighth Amendment, and the Liens created thereby, and
acknowledges that (i) it has no defenses, claims or set-offs to the enforcement
by the Lender of such liabilities, obligations and agreements, (ii) the Lender
has fully performed all obligations to the Loan Parties which it may have had,
or has, on and as of the date hereof and (iii) other than as specifically set
forth herein, the Lender does not waive, diminish or limit any term or condition
contained in the Credit Agreement or the other Loan Documents.  The agreement of
the Lender to the terms of this Eighth Amendment or any other amendment of the
Credit Agreement shall not be deemed to establish or create a custom or course
of dealing among the Lender and the Loan Parties.

 

8.             Incorporation by Reference.   The following sections of the
Credit Agreement are incorporated by reference in this Eighth Amendment: 1.02
(Other Interpretive Provisions); 11.02(b) (Effectiveness of Facsimile Documents
and Signatures); 11.11 (Counterparts); 11.12 (Integration); 11.14
(Severability); and 11.15 (Governing Law).

 

9.             Further Assurances.   Each Loan Party will at any time and from
time to time do, execute, acknowledge and deliver, or will cause to be done,
executed, acknowledged and delivered, all such further acts, documents and
instruments as reasonably may be required by the Lender in order to effectuate
fully the intent of this Eighth Amendment.

 

 

[Signatures of the Lender and the Loan Parties are on following pages and the
remainder of this page is intentionally blank]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Eighth Amendment has been executed and delivered by
each of the parties hereto by a duly authorized officer of each such party on
the date first set forth above.

 

 

LENDER:

 

 

 

SOUTHWEST AIRLINES CO., a Texas
corporation

 

 

 

By:

/s/ Laura Wright

 

Name:

Laura Wright

 

Title:

SVP Finance & CFO

 

 

 

BORROWER:

 

 

 

ATA AIRLINES, INC., an Indiana corporation

 

 

 

By:

/s/ Sean Frick

 

Name:

Sean Frick

 

Title:

VP & CRO

 

 

 

GUARANTORS:

 

 

 

ATA HOLDINGS CORP., an Indiana corporation

 

 

 

By:

/s/ Sean Frick

 

Name:

Sean Frick

 

Title:

VP & CRO

 

 

 

AMBASSADAIR TRAVEL CLUB, INC., an
Indiana corporation

 

 

 

By:

/s/ Sean Frick

 

Name:

Sean Frick

 

Title:

VP & CRO

 

 

 

ATA LEISURE CORP., an Indiana corporation

 

 

 

 

By:

/s/ Sean Frick

 

Name:

Sean Frick

 

Title:

VP & CRO

 

 

 

AMBER TRAVEL, INC., an Indiana corporation

 

 

 

 

By:

/s/ Sean Frick

 

Name:

Sean Frick

 

Title:

VP & CRO

 

11

--------------------------------------------------------------------------------


 

(This page is a continuance of the signature pages to the Eighth Amendment to
Credit Agreement.)

 

 

AMERICAN TRANS AIR EXECUJET, INC.,
an Indiana corporation

 

 

 

By:

/s/ Sean Frick

 

Name:

Sean Frick

 

Title:

VP & CRO

 

 

 

ATA CARGO, INC., a California corporation

 

 

 

By:

/s/ Sean Frick

 

Name:

Sean Frick

 

Title:

VP & CRO

 

 

 

C8 AIRLINES, INC. formerly named
CHICAGO EXPRESS AIRLINES, INC., a
Georgia corporation

 

 

 

By:

/s/ Brian T. Hunt

 

Name:

Brian T. Hunt

 

Title:

Secretary

 

12

--------------------------------------------------------------------------------